Case: 22-1930    Document: 7     Page: 1   Filed: 09/15/2022




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                BARRY AHURUONYE,
                  Plaintiff-Appellant

                            v.

         DEPARTMENT OF THE INTERIOR,
                Defendant-Appellee
              ______________________

                       2022-1930
                 ______________________

    Appeal from the United States District Court for the
District of Columbia in No. 1:16-cv-01767-RBW, Judge
Reggie B. Walton.
                ______________________

     Before LOURIE, CHEN, and STARK, Circuit Judges.
PER CURIAM.
                       ORDER
     Upon consideration of the parties’ responses to the
court’s July 12, 2022, order agreeing that this appeal from
a district court judgment over a claim of discrimination
should be transferred to the United States Court of Appeals
for the District of Columbia Circuit,
    IT IS ORDERED THAT:
Case: 22-1930    Document: 7     Page: 2   Filed: 09/15/2022




2                                   AHURUONYE    v. INTERIOR



    Pursuant to 28 U.S.C. § 1631, this matter and all trans-
mittals are transferred to the United States Court of Ap-
peals for the District of Columbia Circuit.
                                   FOR THE COURT

September 15, 2022                 /s/ Peter R. Marksteiner
      Date                         Peter R. Marksteiner
                                   Clerk of Court